Citation Nr: 0526112	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  97-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for lumbosacral strain with degenerative disc 
disease.

2.  Entitlement to an increased evaluation in excess of 10 
percent for cervical strain with degenerative disc disease.




WITNESS AT HEARING ON APPEAL

Veteran






INTRODUCTION

The veteran served on active duty from October 1983 to April 
1987.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The veteran appeared at a hearing before the 
undersigned Veterans Law Judge in June 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND



At his June 2005 hearing, the veteran testified that he 
receives private medical treatment for his lumbar and 
cervical spine disorders from Dr. Donald Taylor of Marietta, 
Georgia.  He reported that he had recently seen Dr. Taylor in 
June 2005 and had another scheduled appointment in July 2005.  
Records from Dr. Taylor are not of record.

Additionally, the veteran testified that his lumbar and 
cervical spine disorders were worse than indicated that the 
May 2003 VA examination.  Specifically, he reported that he 
experienced muscle spasms and increased pain constantly.  He 
further testified that the examination did not provide a true 
assessment of his disorders as the examiner continued range 
of motion testing, even though he told him it was painful and 
to stop.  

VA's General Counsel has indicated that when it is asserted 
that the severity of a service-connected disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).   Consequently, 
the Board concludes that a contemporaneous treatment records 
and VA examination are needed in order to make an informed 
decision regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability in his lumbar and cervical spines.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC/RO should contact the veteran 
and request the names and address of all 
non-VA medical providers who have treated 
the veteran for his cervical and/or 
lumbar spine disabilities, including Dr. 
Donald Taylor of Marietta, Georgia.  
After obtaining the necessary 
authorizations, the AMC/RO should request 
copies of the medical records including 
those of Dr. Donald Taylor of Marietta, 
Georgia.

2.  After completion of # 1, the veteran 
should be afforded a VA orthopedic 
examination to fully assess the current 
nature and severity of his service-
connected cervical and lumbar spine 
disorders.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination.  The 
examiner should note the range of motion 
both the cervical and lumbar spine.  The 
examiner should also state whether there 
is any additional limitation of function, 
if possible described as additional loss 
of motion, due to pain, flare-ups of 
pain, weakened movement, excess 
fatigability or incoordination on 
movement.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion, and whether 
such is supported by objective findings.  
Any indicated tests should also be 
accomplished.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



